USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 03/09/2020
So Ordered.

Dated: March 9, 2020
       New York, New York
AGREED AND CONSENTED TO:

CRAIG STEWART
Attorney for the United States
Acting Under Authority
Conferred by 28 U.S.C. § 515
Southern Dis · ct of New York

By:
        egar Tekeei
       Samson Enzer
       Daniel Loss
       Assistant United States Attorneys


Defendant

By:                                           3
       Gennaro Cariglio                    DATE
       Dennis Kelleher
       Grant Fondo
       Melissa Brumer
       Attorneys for defendant Sharma

ROBERT FARKAS
Defendant
                           ----�
By:         ---?:�
      l!aiif-Petruzzi'.."i:.-              DATE
       Sanford Talkin
       Brian Klein
       Attorneys for defendant Farkas
